MEMORANDUM **
Vishal Uppal, a native and citizen of India, appeals pro se from the district court’s judgment dismissing and denying his 28 U.S.C. § 2241 habeas corpus petition challenging his allegedly unlawful detention.
We have jurisdiction to consider this appeal under 28 U.S.C. § 1291. See Ali v. Gonzales, 421 F.3d 795, 797 n. 1 (9th Cir. 2005) (order).
Upon review of the record, we affirm the district court’s order dismissing and denying the petition. The district court correctly found that Uppal has not demonstrated that there is no significant likelihood of removal in the reasonably foreseeable future. See Zadvydas v. Davis, 533 U.S. 678, 701, 121 S.Ct. 2491, 150 L.Ed.2d 653 (2001) (After a presumptively reasonable six-month detention, “once the alien provides good reason to believe that there is no significant likelihood of removal in the reasonably foreseeable future, the Government must respond with evidence sufficient to rebut that showing”).
In addition, to the extent that Up-pal urges this court to weigh the evidence differently than did the Immigration Judge, he requests a factual determination that is not within our jurisdiction. See Aguiluz-Arellano v. Gonzales, 446 F.3d 980, 982 (9th Cir.2006).
Furthermore, Uppal’s claims of misconduct by various Department of Homeland Security officials are more properly raised in an action pursuant to Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), and we decline to address them.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.